Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 25, 2008







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed September 25, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00655-CV
____________
 
IN RE PIONEER NATURAL RESOURCES COMPANY and PIONEER
NATURAL RESOURCES USA, INC., Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On July
22, 2008, relators, Pioneer Natural Resources Company and Pioneer Natural
Resources USA, Inc., filed a petition for writ of mandamus in this Court.  See
Tex. Gov=t Code Ann '22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1.  In their petition, relators request that we compel
respondent, the Honorable Sharon McCally, presiding judge of the 334th District
Court of Harris County, to vacate her July 3, 2008 order denying their motion
for summary judgment on the issue of standing, grant the same, and dismiss the
claims of real parties in interest, Mosh Holding, L.P., Dagger-Spine Hedgehog
Corporation, and the Wiegand Group.  




Relators
have not established their entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relators= petition for writ of mandamus and
also deny relators= related emergency motion to stay proceedings.  
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed September 25, 2008.
Panel consists of Chief Justice
Hedges and Justices Anderson and Boyce.